Citation Nr: 0805968	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
eczematous dermatosis of the wrists and hands.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 16, 
2007, which reversed an April 2005 Board decision and 
remanded the case for additional action.  The issue initially 
arose from a May 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2002, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that the August 16, 2007, Court decision 
reversed the April 2005 decision of the increased rating 
issue on appeal with directions for the Board to enter a 
disability rating of 30 percent for eczematous dermatosis of 
the wrists and hands and to make a determination as to the 
appropriate effective date.  As the Court reversed the 
April 2005 decision rather than vacating it, the Board's 
jurisdiction of the issue remaining on appeal must be limited 
to the assignment of an effective date for the directed 30 
percent rating.  

In correspondence dated in April 2007 the veteran submitted a 
timely notice of disagreement from a March 2007 rating 
decision denying service connection hearing loss and 
tinnitus.  The Court has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Therefore, these issues 
must be remanded.
Although the veteran submitted evidence of an additional skin 
disorder to the shoulders and right breast in December 2007, 
the Board notes the service-connected skin disability on 
appeal has only been established for disability to the wrist 
and hands.  The Board's jurisdiction is limited to review of 
issues on appeal.  38 C.F.R. § 20.101 (2007).  Therefore, the 
matter of an additional skin disorder to the shoulders and 
right breast is referred to the RO for appropriate 
development.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected eczematous dermatosis of the 
wrists and hands is shown to have been manifested by constant 
itching warranted the assignment of 30 percent ratings during 
the periods from February 2, 2001, to March 6, 2001, and from 
September 11, 2002, to April 4, 2003.  


CONCLUSION OF LAW

The criteria for the assignment of 30 percent ratings during 
the periods from February 2, 2001, to March 6, 2001, and from 
September 11, 2002, to April 4, 2003, have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court require notice to 
the veteran of VA's responsibilities in obtaining information 
to assist in completing a claim, identification of the 
veteran's duties in obtaining information and evidence to 
substantiate a claim, and a request that she send in any 
evidence in her possession that would support a claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  In Dingess/Hartman the Court found 
that the VCAA notice requirements applied to all elements of 
a claim.  Although the Court has recently clarified in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the type of information required for an 
appropriate VCAA notice in an increased rating claim, the 
Board finds action as to such notice is not appropriate in 
this case because jurisdiction of the matter remaining before 
the Board is limited to the assignment of an effective date.  

Factual Background

VA records show service connection was initially established 
for eczematous dermatosis of the right wrist and hand with a 
noncompensable rating effective from September 14, 1987.  On 
VA examination in May 1992 the veteran complained of 
intermittent itching and flaking of her dermatosis.  The 
examiner's diagnosis was stable eczematous dermatosis.  In 
June 1992, the RO increased the veteran's disability rating 
to 10 percent for eczematous dermatosis of the wrists and 
hands effective from March 19, 1992.  

On VA examination in October 1997 the veteran complained of 
eczema to the hands with itching and a lack of response to 
medicine.  The examiner noted a 1.5 centimeter (cm) 
hyperpigmented, lichenified plaque typical of lichen simplex 
chronicus or chronic eczema.  There were also a few 
excoriations to the right hand.  The diagnosis was lichen 
simplex chronicos dating back to military service.  It was 
noted that this disorder should respond well to high potency 
topical steroids and the lack of compliance with the use of 
medication was questioned by the examiner.  

The Board denied entitlement to a rating in excess of 10 
percent for eczematous dermatosis of the wrists and hands in 
a July 1998 decision.  The veteran was notified of her 
appellate rights, but did not appeal.  

VA treatment records dated in March 2000 included a skin 
integrity risk assessment associated with a hospital 
admission.  It was noted the veteran's skin was intact and 
the skin tissue status was good and well nourished.  Records 
noted she used a cortisone ointment for eczema.  An 
examination revealed multiple cysts to the chest, abdomen, 
and arms.  Hospital records dated from March 13, 2000, to 
March 20, 2000, show a topical moisture cream was provided 
for dry skin.  

In correspondence received by VA on October 16, 2000, the 
veteran submitted a claim for an increased rating for her 
eczematous dermatosis of the wrists and hands.  She stated 
she had several spots that itched all the time and that they 
bled when she scratched them.  She stated she used medicated 
creams on the areas which offered no relief.

On VA examination on February 2, 2001, the veteran reported 
having lesions on her arms and legs and stated that her hands 
were frequently dried, chapped, and irritated from the soap 
she used to clean.  She described the sores as blisters that 
opened with a little bit of weeping drainage that would crust 
over and become hard and hyperpigmented.  She also reported 
that her hands itched when they broke out and while they were 
weeping, but that they became less itchy as they were 
healing.  The examiner noted that at the time of the 
examination some of the lesions were crusted, some where 
hyperpigmented, and that the skin was tough.  Other lesions 
were open, but not draining, and none were actually weeping 
or blistered.  It was noted that the veteran used a moisture 
cream, Absorbase, and that no other kind of cream was noted 
in her medical records.  There was no evidence of pain in the 
joints and range of motion of the hands and wrists were 
within normal limits.  There was no redness or swelling of 
the joints.  The diagnosis was continued varying stages of 
pruritic dermatitis.

VA treatment records dated March 6, 2001, show the veteran 
had no complaints upon a primary care follow up visit.  No 
skin disorder symptoms were noted upon physical examination.  
Active medications were listed including Absorbase topical 
ointment and a cleansing soap bar for sensitive skin.  The 
diagnoses included hand eczema without additional comment.  
Additional VA outpatient treatment records dated in the 
following months include treatment for other disorders.  No 
skin complaints were documented.  A September 2001 report 
noted prescribed medications including Absorbase topical 
ointment, a cleansing soap bar for sensitive skin, and 
Triamcinolone ointment.  A November 2001 report noted she had 
a three centimeter lesion on her hand with hyperpigmentation 
and skin thickening consistent with eczema.  She was 
prescribed Triamcinolone ointment.  A May 2002 report noted 
the veteran was referred to the dermatology clinic for an 
eczematous lesion to the right hand that might require a high 
potency steroid ointment.  

At her June 2002 personal hearing the veteran testified that 
she was using cortisone cream, ointments, moisture creams, 
and basic soaps as medication for her eczematous dermatosis.  
She stated she had constant itching, bleeding, and 
irritation.  She also stated she had dryness, crusting, and 
discoloration and that when she scratched it hurt and burned.  
She submitted photographs of her hands.

VA treatment reports dated in August 2002 show the veteran 
complained of itchy areas on her right hand and left chest.  
She reported trying Triamcinolone without success and was 
prescribed Clobestasol ointment.  A September 11, 2002, 
treatment record noted the affected areas on the right hand 
and left chest were somewhat thinner, but that the veteran 
had continued picking at them.  It was also noted that she 
complained of an itchy scalp and acne and that she indicate 
she did not want to take any pills for this disorder.  The 
treatment plan included Clobestasol ointment and emollients 
for lichens simplex chronicus/prurigo nodularis, Tretinoin 
gel for acne excoriee, and Nizoral shampoo, and Fluocinolone 
solution for seborrheic dermatitis.  A January 15, 2003, 
report noted diagnoses of lichens simplex chronicus/prurigo 
nodularis to the dorsal hands.  There was an area of 
lichenified hyperpigmented excoriation plaque to the right 
dorsal hand.  The veteran was advised to stop scratching.

VA examination on February 12, 2003, noted the veteran's 
current medications included Absorbase, basic soap, Temovate 
ointment, Triamcinolone ointment, and Cordran tape.  
Fluocinolone solution and Ketoconzole shampoo were also noted 
as being used for months for the scalp.  The veteran 
complained of itching and admitted to scratching.  She stated 
she had a history of asthma and that she had not used oral 
steroids within the last three years.  An examination 
revealed a hyperpigmented plaque on the dorsum of the right 
hand with scales and a smaller plaque on the dorsum of the 
left hand near the thumb.  The palms were lichenified, but 
there was no fissuring or exudation.  The examiner noted the 
skin disorder was on exposed areas to less than 10 percent of 
the total body surface area.  The diagnoses included 
eczematous dermatitis of the hands, exacerbated by the 
veteran's current job, and prurigo nodularis to the hands 
secondary to scratching.  It was noted the disorder did not 
prevent her working and that there was no constant exudation 
and no disfigurement.  

In correspondence dated in February 2003 the veteran provided 
a list of her current medications including a moisture cream, 
cleaning soap bar, Clobetasol Propionate ointment, 
Triamcinolone Acetonide ointment, Fluocinolone Acetonide, 
Retin-A gel Tretinoin, and Flurandrenolide tape.  In a March 
2003 letter she reported she had constant exudation and 
itching.  

VA treatment records dated April 4, 2003, show the veteran 
reported she had been using Cordran tape and emollients to 
treat her hand rash with good improvement.  An examination of 
the hands revealed a three by three centimeter area of 
hyperpigmented plaque to the dorsum of the right hand with 
slight scale and a slightly smaller two by two centimeter 
area of hyperpigmented plaque on the dorsum of the left hand 
near the thumb.  The diagnoses included eczematous dermatitis 
of the hands.  The treatment plan included instructions to 
continue the current medication regimen.  A September 9, 2003 
report noted the veteran's skin was intact and the skin 
tissue status was good and well nourished.  A physical 
examination associated with a hospital admission in 
September 2003 revealed some old scars from eczema on the 
left chest and hands.  

A February 2004 dermatology clinic report noted the veteran's 
acne and eczema of the hands were stable.  An examination of 
the upper extremities revealed dry and scaly skin with no 
evidence of erythema or fissures.  The diagnoses included 
hand eczema.  The treatment plan included Clobetasol and 
Absorbase ointments.  It was noted the risks of using topical 
steroids were reviewed.  A July 2004 report noted an 
examination of the hands revealed mild scaling in the skin 
folds.  

Pertinent Laws and regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  For disorders with fluctuating periods of outbreak 
and remission, such as skin disorders, an adequate medical 
examination requires a discussion of the relative stage of 
symptoms observed.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to August 30, 2002, VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, provided 
criteria for a 30 percent rating for eczema as follows:  



780
6
Eczema:
Ratin
g

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10
38 C.F.R. § 4.118, Diagnostic Code 7806 (before 
August 30, 2002).

The revised Rating Schedule provides criteria as follows: 

780
6
Dermatitis or eczema.
Ratin
g
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).

Analysis

An initial matter, the Board notes that the August 16, 2007, 
Court decision reversed the April 2005 decision and provided 
directions to enter a disability rating of 30 percent for 
eczematous dermatosis of the wrists and hands.  The Board's 
jurisdiction of the issue remaining on appeal is limited to 
the assignment of appropriate effective dates for the 
directed 30 percent rating.  A review of the Court's decision 
appears to preclude the Board from developing the issue 
further or requesting a clarifying medical opinion.  While 
additional medical development may have provided further 
insight as to whether the identifiable episodes of constant 
itching represented a specific stage of the veteran's 
service-connected disability and whether skin disorders to 
other areas of the body should be included as a part of the 
service-connected disability, these matters are not within 
the Board's present appellate jurisdiction.

Based upon the available evidence of record, the Board finds 
the veteran's service-connected eczematous dermatosis of the 
wrists and hands is shown to have been manifested by constant 
itching on February 2, 2001, but that there was no evidence 
of constant itching upon an examination on March 6, 2001.  
The evidence also shows that a September 11, 2002, treatment 
record noted that the veteran had continued picking at her 
skin disorder, but that on April 4, 2003, she reported she 
had received a good result with her treatment.  There is no 
evidence of factually ascertainable evidence indicating the 
criteria for a 30 percent rating were manifest for any other 
distinct period of time during the course of this appeal or 
within the year prior to receipt of the veteran's claim.  
Therefore, the assigned 30 percent ratings are effective from 
February 2, 2001, to March 6, 2001, and from September 11, 
2002, to April 4, 2003.  The Board notes that in the present 
case, the veteran experienced multiple distinct degrees of 
disability that resulted in different levels of compensation 
from the time the increased rating claim was filed.   (See 
Hart v. Mansfield).  Keeping in mind the order of the Court 
in the present case to assign a 30 percent rating and 
establishing an effective date, and applying the holding in 
Hart, this decision was therefore undertaken with 
consideration that different ratings were warranted for 
different time periods, yielding the result as stated above.  


ORDER

Entitlement to the assignment of 30 percent ratings during 
the periods from February 2, 2001, to March 6, 2001, and from 
September 11, 2002, to April 4, 2003, is granted, subject to 
the regulations governing the payment of monetary awards.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this case.

The veteran has submitted evidence possibly indicating an 
additional skin disorder to the shoulders and right breast.  
The AMC/RO is to review the file for any development deemed 
necessary.

As a statement of the case has not been issued from the 
veteran's disagreement with the March 2007 rating decision 
denying entitlement to service connection for hearing loss 
and tinnitus, the Board finds additional development of these 
issues is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case on the issues of 
entitlement to service connection for 
hearing loss and tinnitus.  The veteran 
and her representative should be apprised 
that to perfect the appeal on these 
issues for Board review she must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The AMC/RO is to review the file for 
any development deemed necessary based on 
submitted evidence possibly indicating an 
additional skin disorder to the shoulders 
and right breast.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


